Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

Claim 10  is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed towards “Computer readable storage medium”. Specifically, 0015, specification discloses “The memory 921 is a storage device that stores data temporarily. A specific example of the memory 921 is a Static Random-Access Memory (SRAM) or a Dynamic Random-Access Memory (DRAM)” and Further on 0016: “The auxiliary storage device 922 is a storage device that stores data. A   specific example of the auxiliary storage device 922 is an HDD. The auxiliary storage  device 922 may be a portable storage medium such as an SD (registered trademark)  memory card, a CF, an NAND flash, a flexible disk, an optical disk, a compact disk, a  blu-ray (registered trademark) disk, and a DVD. Note that HDD stands for Hard Disk  Drive, SD (registered trademark) for Secure Digital, CF for CompactFlash (registered trademark), and DVD for Digital Versatile Disk. ”. This are only example, and It is not clear, in the claim nor in specification, whether applicant's claimed limitation “computer readable recording medium" is a non-transitory computer readable recording medium. Computer readable recording media can encompass non-statutory transitory 

Allowable Subject Matter
Claim 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:

 Lui et al [US 20170242594 A1 ] teaches on 0049; a model based on application profile 405 of FIG. 4 storing indicators of what queues to use, other embodiments of the inventive concept may operate according to other principles. For example, in FIG. 5B, rather than specifying an application profile with I/O command 555, application 125 may specify monitoring parameter 410, switching parameter 415, and priority 420 directly, bypassing the need to access application profile 405 of FIG. 4 from application profile storage 425. Of course, including monitoring parameter 410, switching parameter 415, and priority 420 in each I/O command 555 requires more data than would an application profile identifier, but reduces the amount of information device driver 130 of FIG. 3 would need to store.
Naslund et al [20110035787 ] teaches user equipment to retrieve special information from or for interpreting a special condition indicated in one of the messages sent to the user equipment from the server to which the user equipment is related, in an authentication procedure being part of setting up a connection from the user equipment 
Prior art of Record either individually or in combination does not teach

to present a setting means for allocating, to the input/output information, device data representing data to be read and written in the manufacturing facility by the application program, and to acquire setting information in which the device data is allocated to the input/output information, to set connection with the application program based on the application profile and the setting information, and
 to support execution of the application program using the facility data according to connection setting being performed, 
wherein the program execution support device comprises a memory to store a data list and data attribute information, the data list being a list of the device data, the data attribute information including a data type of the device data included in the data list, and a communication type that prescribes communication of the device data, and
wherein the processing circuitry presents the setting means for narrowing down the device data to be allocated to the input/output information from the data list such that the data type of the device data and the communication type satisfy the data form and the connecting condition which are included in the application profile.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187